 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                               Case No.: 3:19-cv-00466-JLS-WVG
     CDCR #J-48500,
12
                                        Plaintiff,       ORDER: (1) DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS AS
                          vs.                            BARRED BY 28 U.S.C. § 1915(g);
14
     JUDGE ANTHONY BATTAGLIA, et al.,                    AND (2) DISMISSING CIVIL
15                                                       ACTION WITHOUT PREJUDICE
                                     Defendants.         FOR FAILURE TO PAY FILING
16
                                                         FEE REQUIRED BY 28 U.S.C. §
17                                                       1914(a)
18
                                                         (ECF No. 3)
19
20         Plaintiff Steven Wayne Bonilla, currently incarcerated at San Quentin State Prison
21   located in San Quentin, California, and proceeding pro se, has filed a civil action (ECF No.
22   1). Plaintiff did not prepay the filing fee required to commence a civil action at the time
23   he filed his Complaint; instead, he has filed a Motion for Leave to Proceed In Forma
24   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 3).
25   I.    Motion to Proceed IFP
26         A.     Standard of Review
27         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
28   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
                                                     1
                                                                              3:19-cv-00466-JLS-WVG
 1   . . . additional hurdle[s].” Id. Specifically, in addition to requiring prisoners to “pay the
 2   full amount of a filing fee,” in “monthly installments” or “increments” as provided by 28
 3   U.S.C. § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams
 4   v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
 5   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP
 6                if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
 7
                  appeal in a court of the United States that was dismissed on the
 8                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
 9
                  imminent danger of serious physical injury.
10
11   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
12   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
13         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
14   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
15   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
16   suits may entirely be barred from IFP status under the three strikes rule”). The objective
17   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
18   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
19   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
20   the statute’s effective date.” Id. at 1311.
21         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
22   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
23   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
24   styles such dismissal as a denial of the prisoner’s application to file the action without
25   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
26   When courts “review a dismissal to determine whether it counts as a strike, the style of the
27   dismissal or the procedural posture is immaterial. Instead, the central question is whether
28   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
                                                   2
                                                                               3:19-cv-00466-JLS-WVG
 1   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 2   F.3d 607, 615 (4th Cir. 2013)).
 3          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 4   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
 5   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
 6   1051–52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
 7   allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
 8   of filing.”).
 9          B.       Discussion
10          As an initial matter, the Court has reviewed Plaintiff’s Complaint, and finds it does
11   not contain any “plausible allegations” to suggest he “faced ‘imminent danger of serious
12   physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C.
13   § 1915(g)). And while Defendants typically carry the initial burden to produce evidence
14   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
15   some instances, the district court docket may be sufficient to show that a prior dismissal
16   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
17   at 1120. That is the case here.
18          A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
19   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
20   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)), and “‘may take
21   notice of proceedings in other courts, both within and without the federal judicial system,
22   if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225
23   (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United
24   States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
25   Cir. 1992).
26          Based on the records and court proceedings available on PACER, this Court takes
27   judicial notice that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
28   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
                                                   3
                                                                              3:19-cv-00466-JLS-WVG
 1   that they were frivolous, malicious, or failed to state a claim upon which relief may be
 2   granted. See, e.g., In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012)
 3   (noting Plaintiff’s litigation history in the Northern District of California, including the
 4   dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
 5   which were dismissed “because the allegations in [his] complaints d[id] not state a claim
 6   for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
 7   prejudice and without leave to amend for failure to state a claim upon which relief may be
 8   granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
 9   County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
10   0026; Bonilla v. Cullen, C 1200027; Bonilla v. California Supreme Court, C 12-0206.”);
11   id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
12   § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
13   (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-
14   7:19.)); see also Bonilla v. Hernandez, No. 3:18-CV-978-JLS-BLM, 2018 WL 3817864,
15   at *3 (S.D. Cal. Aug. 10, 2018) (denying Plaintiff leave to proceed IFP as barred by 28
16   U.S.C. § 1915(g)); Bonilla v. Plourd, No. 3:18-CV-0954-BAS-JLB, 2018 WL 3656105, at
17   *3 (S.D. Cal. Aug. 1, 2018) (same).
18         Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
19   three “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he
20   faced imminent danger of serious physical injury at the time he filed his Complaint, he is
21   not entitled to the privilege of proceeding IFP in this civil action. See Cervantes, 493 F.3d
22   at 1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
23   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
24   prisoners with a history of abusing the legal system from continuing to abuse it while
25   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
26   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
27   ///
28   ///
                                                   4
                                                                               3:19-cv-00466-JLS-WVG
 1   II.   Conclusion and Orders
 2          For the reasons explained, the Court:
 3         1)     DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 3) as barred by 28
 4   U.S.C. § 1915(g);
 5         2)     DISMISSES this civil action without prejudice based on Plaintiff’s failure to
 6   pay the full statutory and administrative $400 civil filing fee required by 28 U.S.C.
 7   § 1914(a);
 8         3)     CERTIFIES that an IFP appeal from this Order would be frivolous and,
 9   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
10         4)     DIRECTS the Clerk of Court to close the file.
11         IT IS SO ORDERED.
12   Dated: July 2, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
                                                                            3:19-cv-00466-JLS-WVG
